DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the driving block" and “the vibration block” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, the limitation “much more” is unclear and indefinite. The limitation is unclear and indefinite because neither the claims nor the specification define the metes and bounds of “much more”. For examination purposes, the limitation will be read as --more--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirsch (WO 9714902) in view of Nakanishi (U.S. 2004/0178699).
Regarding claim 1, Kirsch discloses a piezoelectric actuator comprising a piezoelectric stack (12, 14), and a vibration voltage application circuit that vibrates the piezoelectric stack (12, 14) by applying a voltage having a predetermined frequency or above to at least a part or whole of the piezoelectric stack 12, 14 (see paragraph 0035).
Kirsch fails to disclose wherein a piezoelectric ceramic layer and an electrode layer are alternately laminated, a DC voltage application circuit that displaces the piezoelectric stack by applying a DC voltage to at least a part or whole of the piezoelectric stack.
Nakanishi teaches a piezoelectric actuator wherein a piezoelectric ceramic layer and an electrode layer are alternately laminated (see paragraph 0038); a DC voltage application circuit that displaces the piezoelectric stack by applying a DC voltage to at least a part or whole of the piezoelectric stack (see paragraph 0039).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Kirsch to provide a piezoelectric ceramic layer and an electrode layer are alternately laminated; a DC voltage application circuit that displaces the piezoelectric stack by applying a DC voltage to at least a part or whole of the piezoelectric stack. Doing so would allow polarization to be the same with every other sheet and opposite with adjacent sheets (see paragraph 0038) and would provide driving power which would allow the piezoelectric member to expand or contact all in the same direction (see paragraph 0039), as recognized by Nakanishi.
Regarding claim 2, Kirsch as modified teaches the invention as essentially claimed, and the combination further teaches wherein the piezoelectric stack (12, 14) comprises a driving block (12) to be connected to the DC voltage application circuit and a vibration block (14) to be connected to the vibration voltage application circuit, and the driving block (12) and the vibration block (14) are arranged in a line.
Regarding claim 3, Kirsch as modified teaches the invention as essentially claimed, and further teaches wherein the vibration voltage application circuit is so configured to apply an AC voltage having a frequency that ultrasonically vibrates the vibration block 14 (see paragraph 0035).
Regarding claim 4, Kirsch as modified teaches the invention as essentially claimed, and the combination further teaches wherein a lamination number of the piezoelectric ceramic layer and the electrode layer of a driving block (12) is more than that of a vibration block 14.
Regarding claim 5, Kirsch as modified teaches a fluid control valve (see Figure 1) comprising a piezoelectric actuator described in claim 1 (see rejection above) and a valve body (10) that is driven by the piezoelectric actuator and whose position to a valve seat (32) is adjusted, and is characterized by that the DC voltage application circuit applies the DC voltage to the piezoelectric stack (12, 14) so as to make the position of the valve body (10) to the valve seat (32) at a predetermined position, and  Page 9 - APPLICATION; Docket No. KKI19319the vibration voltage application circuit vibrates the valve body (10) in the vicinity of the predetermined position (see paragraph 0035).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirsch in view of Nakanishi in further view of Cameron (U.S. 2017/0020197).
Regarding claim 6, Kirsch as modified teaches the invention as essentially claimed, and but fails to teach wherein a liquid is supplied to the valve body and the liquid is atomized by the vibration of the valve body.
Cameron teaches a piezoelectric actuator wherein a liquid is supplied to a valve body and the liquid is atomized by a vibration of the valve body (see paragraph 0101).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Kirsch to provide wherein a liquid is supplied to the valve body and the liquid is atomized by the vibration of the valve body, as taught by Cameron. Doing so would utilize the valve in an alternative known manner for piezoelectric valves.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753